Citation Nr: 0809518	
Decision Date: 03/21/08    Archive Date: 04/03/08

DOCKET NO.  05-19 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a knee disorder.

2.  Entitlement to service connection for post-traumatic 
stress disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1981 to December 
1981 and from October 1991 to June 1992.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a September 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied the veteran's claims 
for service connection.

The appeal is REMANDED to the RO via the Appeals Management 
Center, in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In his May 2005 substantive appeal, the veteran requested a 
Travel Board hearing before the Board.  His hearing was 
scheduled for June 26, 2007, at the RO in St. Petersburg, 
Florida, but in correspondence received June 14, 2007, he 
informs that he was incarcerated and asked that his hearing 
be postponed for at least 11 months to a date when he 
anticipates his release.  This is considered to be good cause 
for rescheduling the hearing under 38 C.F.R. § 20.702 (c)(2).  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be scheduled for a 
Travel Board hearing before a Veterans 
Law Judge at the RO in St. Petersburg, 
Florida, in accordance with applicable 
procedures, and notice should be sent to 
the veteran and to his representative, as 
required.

2.  Any necessary additional development 
action should be taken, including 
conducting any appropriate VA 
examinations, in accordance with any 
applicable regulations and directives 
implementing the provisions of the 
Veterans Claims Assistance Act.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



